Citation Nr: 1617511	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-50 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Entitlement to a disability rating in excess of 10 percent for allergic rhinitis.

2.  Entitlement to a compensable disability rating prior to November 30, 2010, and in excess of 10 percent thereafter, for patellar chondromalacia of the right knee (right knee disability).  

3.  Entitlement to a disability rating in excess of 10 percent for gastritis and duodenitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel
INTRODUCTION

The Veteran served on active duty from December 1993 to October 2001

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits on appeal.

In an October 2012 decision, the Board denied increased ratings for gastritis and duodenitis and remanded the increased rating claims for allergic rhinitis and right knee disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  A subsequent joint motion for remand (JMR) and Court Order vacated the Board's October 2012 decision and remanded the increased rating claim for gastritis and duodenitis to the Board for additional development and consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeals of entitlement to increased ratings for allergic rhinitis, right knee disability, and gastritis/duodenitis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for allergic rhinitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


2.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for patellar chondromalacia of the right knee are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal on the issue of entitlement to an increased rating for gastritis and duodenitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

In a December 2015 communication sent to VA, the Veteran requested to withdraw all appeals.  The withdrawal is documented in the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these issues. 

Accordingly, the Board does not have jurisdiction to review the appeals of entitlement to increased ratings for allergic rhinitis, patellar chondromalacia of the right knee, and gastritis and duodenitis.



ORDER

The claim of entitlement to a disability rating in excess of 10 percent for allergic rhinitis is dismissed.  

The claim of entitlement to a compensable disability rating prior to November 30, 2010, and in excess of 10 percent thereafter, for patellar chondromalacia of the right knee is dismissed.

The claim of entitlement to a disability rating in excess of 10 percent for gastritis and duodenitis is dismissed.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


